DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6, 8-10, 21-28 and 30-35 are allowed.
	The following is an examiner’s statement of reasons for allowance: Claims 1, 4, 6, 8-10, 21-28 and 30-35 are allowable because prior art does not disclose alone or in combination with the limitations of the independent claims 1, 21 and 28 such as “a well region corresponding to semiconductor device and extending from the frontside surface to a depth into the substrate…wherein the semiconductor substrate has a reduced thickness as measured from a bottom surface to the trench to the frontside surface, and the reduced thickness being less than the overall thickness and being less than the depth of the well region”(claim 1)…. “a first capacitor dielectric layer extending from the backside surface into the monocrystalline silicon and spaced apart from the well region solely by a portion of the monocrystalline silicon”(claim 21)… “a first capacitor dielectric layer extending into a recess in the backside surface of the semiconductor substrate and spaced apart from the well region solely by a region of the monocrystalline silicon of the semiconductor substrate”(claim 28).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner




/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 24, 2022